Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits for Application No. 16/677,398 filed 11/07/2019.  Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the - -cooling circuit- - in claim 7 and the - -first cooling circuit- - and - -second cooling circuit- - in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the - -cooling circuit- - as described in the specification (e.g., paragraphs [0029] – [0037]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0029] – [0037], the cooling circuit is not shown on any Figures of the Drawings. Appropriate correction is required.

Trademarks and Their Use
The use of the trademark “Trilok converter” has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "at least partially drivable motor vehicle” in lines 1-2 which renders the claim indefinite because it is unclear what is meant by a partially drivable motor vehicle. Is only part of the motor drivable and the other portions of the motor is not? This limitation is awkwardly worded and confusion. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be changed or avoided for clarity. 
Claim 4 contains the trademark/trade name “Trilok”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Trilok” (appears to be not active) is used to identify/describe a type of torque converter for an electrical drive unit and, accordingly, the identification/description is indefinite. For the purposes of examination, the torque converter is interpreted as any torque converter.
Claim 7 recites the limitation “designed” in line 2 which renders the claim indefinite because it is unclear what is meant by designed to dissipate heat from the electrical drive machine.  Is there a fan used to cool the electric machine or cool air drawn in from outside or something else? Further, it is not clear 

Claims 2-10 are rejected because it depends from a rejected base claim and they inherit its deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-13 and 15-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ideshio et al. (US 8,974,339 B2).
Regarding claim 1, Ideshio discloses an electrical drive unit (see at least Figure 1) for an electrically at least partially driveable motor vehicle, comprising: 
an electrical drive machine (MG) and also an output device (e.g., driven gear 28) for transmitting a torque, which is provided by the electrical drive machine (MG), to driven vehicle wheels (16) of a motor vehicle, and also comprising 
a torque converter (18), which is arranged in a torque transmission path between a rotor (i.e., rotor of electric motor MG) of the electrical drive machine and the output device (28), wherein the torque converter (18) is configured to match the torque which is provided by the electrical drive machine (MG) to a respective torque requirement.

Regarding claim 2, Ideshio discloses the electrical drive unit of claim 1, 


Regarding claim 3, Ideshio discloses the electrical drive unit of claim 2, 
wherein a step-up transmission (20) for stepping up the torque which is provided by the torque converter (18) is arranged in the torque transmission path between the torque converter (18) and the output device (28).

Regarding claim 4, Ideshio discloses the electrical drive unit of claim 1, 
wherein the torque converter (18) is a Trilok converter.

Regarding claim 5, Ideshio discloses the electrical drive unit of claim 1, 
wherein the electrical drive unit (12) furthermore comprises an electrically driveable pump (24) which is flow-connected to a flow chamber of the torque converter (18), 
wherein the flow chamber is configured to maintain a minimum pressure of a fluid in the flow chamber of the torque converter (18) or for assisting in implementing a minimum pressure of a fluid in the flow chamber of the torque converter (18).

Regarding claim 6, Ideshio discloses the electrical drive unit of claim 1, P181715 US 
wherein the electrical drive unit (12) furthermore comprises a mechanically driveable pump (24) which is mechanically coupled to a pump impeller or to a turbine wheel (42) of the torque converter (18) and is flow-connected to a flow chamber of the torque converter (18), 
wherein the flow chamber is configured to maintain a minimum pressure of a fluid in the flow chamber of the torque converter (18) or for assisting in implementing a minimum pressure of a fluid in the flow chamber of the torque converter (18).

Regarding claim 9, Ideshio discloses the electrical drive unit of claim 3, 


Regarding claim 10, Ideshio discloses the electrical drive unit of claim 9, 
wherein the electrical drive unit (12) includes an axle (30) which is mechanically coupled to the output device (28).

Regarding claim 11, Ideshio discloses an electrical drive unit, comprising: 
an electrical drive machine (MG) and an output device (28) for transmitting a torque, 
wherein the torque is provided by the electrical drive machine (MG) and is configured to drive vehicle wheels of a motor vehicle; andP181715 US 
a torque converter (18) arranged in a torque transmission path between a rotor of the electrical drive machine (MG) and the output device (28), 
wherein the torque converter (18) is configured to match the torque provided by the electrical drive machine (MG) to a respective torque requirement.

Regarding claim 12, Ideshio discloses the electrical drive unit of claim 11, wherein the electrical drive unit (12) includes a clutch (120) configured to disconnect and open the torque transmission path between the electrical drive machine (MG) and the output device (28).

Regarding claim 13, Ideshio discloses the electrical drive unit of claim 12, wherein the clutch is arranged parallel to the torque converter (18).

Regarding claim 15, Ideshio discloses the electrical drive unit of claim 11, 
wherein the electrical drive unit (12) includes a step-up transmission (20) configured to step up a torque provided by the torque converter (18).

16, Ideshio discloses the electrical drive unit of claim 11, wherein the electrical drive unit (12) includes a mechanically drivable pump (24) mechanically coupled to a pump impeller or to the turbine wheel (42) of the torque converter (18).

Regarding claim 17, Ideshio discloses the electrical drive unit of claim 16, 
wherein the mechanically drivable pump (24) is configured to be flow-connected to a flow chamber of the torque converter (18) and configured to provide a minimum pressure of a fluid in the flow chamber of the torque converter (18).

Regarding claim 18, Ideshio discloses the electrical drive unit of claim 11, wherein the electrical drive unit (12) includes a differential transmission mechanically coupled to the output device (28) of the electrical drive unit (12) at one end and is mechanically coupled to an axle (30) at the other end, wherein the differential transmission is configured to transmit torque from the electrical drive unit (12) to the axle (30).

Regarding claim 19, Ideshio discloses an electrical drive unit (12), comprising: 
an electrical drive machine (MG) and an output shaft (80) for transmitting a torque, 
wherein the output shaft (80) is configured to drive vehicle wheels of a motor vehicle; and 
a torque converter (18) arranged in a torque transmission path between a rotor of the electrical drive machine (MG) and the output shaft (80), 
wherein the torque converter (18) is configured to match the torque provided by the electrical drive machine (MG) to a respective torque requirement.

Regarding claim 20, Ideshio discloses the electrical drive unit of claim 19, wherein the output shaft (80) includes a rotation axis corresponding to a torque transmission path of the electrical drive unit (12).

Claims 11 and 14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Gibbs (US 9,494,220 B2).

Regarding claim 11, Gibbs discloses an electrical drive unit (see at least Figure 1, i.e., the unit as schematically shown on the Figure), comprising: 
an electrical drive machine (see Figure 1 and col. 3, lines 9-19, i.e., prime mover 104 can be implemented as electric motors) and an output device (i.e., output shaft connected to transmission 128, hereinafter “opdevice128”) for transmitting a torque, 
wherein the torque is provided by the electrical drive machine (104) and is configured to drive vehicle wheels of a motor vehicle; andP181715 US 
a torque converter (102) arranged in a torque transmission path between a rotor of the electrical drive machine (104) and the output device (opdevice28), 
wherein the torque converter (102) is configured to match the torque provided by the electrical drive machine (104) to a respective torque requirement.

Regarding claim 14, Gibbs discloses the electrical drive unit of claim 11, 
wherein the torque converter (102) is configured to operate in a slip mode (col. 3, lines 34-49) configured to allow rotation speed of a pump side (106) to be higher than the rotation speed of a turbine side (e.g., under an acceleration, the speed rotation of the pump side 106 is higher than turbine side 108).


Claims 1, 7 and 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Klemen et al. (US 7,810,592 B2).
Regarding claim 1, Klemen discloses an electrical drive unit (see at least Figure 3 and the Abstract, i.e., 30a) for an electrically at least partially driveable motor vehicle, comprising: 
an electrical drive machine (36a) and also an output device (i.e., transmission input shaft 25a) for transmitting a torque, which is provided by the electrical drive machine (36a), to driven vehicle wheels (i.e., wheels of the vehicle, not shown) of a motor vehicle, and also comprising 
a torque converter (14a), which is arranged in a torque transmission path between a rotor (82a) of the electrical drive machine (36a) and the output device (25a), 


Regarding claim 7, Venter discloses the electrical drive unit of claim 1, 
wherein the electrical drive unit (30a) furthermore comprises a cooling circuit (see col. 5, lines 56-64 and claims 2 and 7) which is designed to dissipate heat from the electrical drive machine (36a) and also from the torque converter (14a).
	
Regarding claim 8, Ideshio discloses the electrical drive unit of claim 1, 
wherein the electrical drive unit (30a) furthermore comprises a first cooling circuit (see col. 5, lines 56-64 and claims 2 and 7) which is designed to dissipate heat from the electrical drive machine (36a), and/or comprises a second cooling circuit which is designed to dissipate heat from the torque converter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/TINH DANG/Primary Examiner, Art Unit 3655